           Case 3:19-cv-04357-LB Document 32 Filed 02/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   LINKLATERS LLP, a foreign limited liability   Case No.: 3:19-cv-04357-LB
     partnership,
12                                                 [Assigned to Honorable Judge Laurel Beeler]
                  Plaintiff,
13
           v.
14                                                 [PROPOSED] ORDER TO SHOW CAUSE
     NEOS INC., a Delaware corporation,            RE CONTEMPT FOR FAILURE TO
15                                                 APPEAR AT JUDGMENT DEBTOR EXAM
                  Defendant.
16

17

18

19

20

21

22

23

24

25

26
27

28

                       [PROPOSED] ORDER TO SHOW CAUSE RE CONTEMPT
                                                          CASE NO.: 3:19-cv-04357-LB
            Case 3:19-cv-04357-LB Document 32 Filed 02/20/20 Page 2 of 2




 1          On September 27, 2019, the Clerk entered an order granting default judgment in favor of

 2   Linklaters (“Judgment”). The Judgment requires that Neos Inc. (“Judgment Debtor”) pay Linklaters

 3   LLP (“Judgment Creditor”) the amount of $418,490.23 with an interest rate of 8% from the date of

 4   entry of the foreign judgment on February 4, 2019. Pursuant to the Judgment, creditor Linklaters

 5   initiated an investigation into assets of Judgment Debtor available to apply to the Judgment.

 6          Judgment Creditor served Judgment Debtor with a subpoena to produce documents by

 7   January 6, 2020 at 10:30 a.m.

 8          Judgment Creditor obtained an order from the Court for a corporate representative of

 9   Judgment Debtor to appear for a debtor examination on January 13, 2020 at 9:00 a.m. (the

10   “Examination Order”).

11          Jean Richmann of Alston & Bird LLP appeared on behalf of Judgment Creditor. Pursuant to

12   Federal Rule of Civil Procedure 69(a)(2), “[i]n aid of the judgment or execution, the judgment

13   creditor or a successor in interest whose interest appears of record may obtain discovery from any

14   person—including the judgment debtor—as provided in these rules or by the procedure of the state

15   where the court is located.” Fed. R. Civ. Proc. Rule 69(a)(2) (emphasis added). Pursuant to

16   California Code of Civil Procedure § 708.150, Judgment Debtor was required to appear via a

17   corporate representative to be examined pursuant to the Examination Order, and Judgment Debtor

18   failed to appear.
                                                                              March 12, 2020
19          Under the circumstances, the court sets a show-cause hearing for February 20, 2020 at 9:30

20   a.m. in Courtroom B on the 15th Floor of this Court located at 450 Golden Gate Ave., San

21   Francisco, CA 94102. A corporate representative of Judgment Debtor must appear in person to show

22   cause why the Court should not hold it in contempt under CCP § 2023.030(e) for Judgment Debtor’s

23   failure to appear on January 13, 2020, pursuant to the Examination Order, and shall be examined

24   pursuant to the Examination Order.

25   IT IS SO ORDERED.

26
             February 20
     DATED: _____________, 2020                           _______________________________
27                                                        Judge of the District Court
28
                                               2
                         [PROPOSED] ORDER TO SHOW CAUSE RE CONTEMPT
                                                            CASE NO.: 3:19-cv-04357-LB
